 1

 2                          UNITED STATES DISTRICT COURT
 3              SOUTHERN DISTRICT COURT OF CALIFORNIA
 4

 5 United States of America,                      Case No. 18-mj-22174-RNB-CAB
 6             Plaintiff,
                                                  Order Staying Proceedings
 7        v.
 8 Juan Garcia-Alavez,

 9             Defendant.
10

11         On joint motion of the parties, and with good cause shown, the motion to stay
12 the action is granted and further proceedings in this case are stayed pending a Ninth

13 Circuit decision in United States v. Madero-Diaz, Ninth Circuit Case No. 17-50347; United

14 States v. Duffy, Ninth Circuit Case No. 17-50414; United States v. Corrales-Vasquez, Ninth

15 Circuit Case No. 18-50206; United States v. Perez-Martinez, Ninth Circuit Case No. 18-

16 50266, United States v. Chavez-Diaz, Ninth Circuit Case No. 18-50391, or until further

17 order of the Court.

18
19 SO ORDERED.

20
     DATED: November 19, 2018                ___________________________
21                                           HON. CATHY A. BENCIVENGO
22                                           UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
